Citation Nr: 1812708	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent prior to October 15, 2013, from December 1, 2013 to June 22, 2015, and from August 1, 2015 to October 6, 2016, and in excess of 30 percent from December 1, 2017, for left knee total arthroplasty (previous rated as status post left knee arthroscopic meniscectomy and torn medial meniscus) (hereinafter "left knee disability").

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent rating for left knee torn medial meniscus.  The Veteran filed a timely notice of disagreement (NOD) in December 2011.  

In March 2014, October 2015, and October 2016 rating decisions, the Veteran was granted temporary 100 percent evaluations based on surgical treatment necessitating convalescence, effective October 15, 2013 to November 20, 2013; June 23, 2015 to July 31, 2015; and October 7, 2016 to November 30, 2017.  As 100 percent ratings were established for these time frames, the Board will not review these staged ratings.  However, the Veteran continues to be rated at 10 percent prior to October 15, 2013; from December 1, 2013 to June 22, 2015; and from August 1, 2015 to October 6, 2016.  The Veteran is rated 30 percent disabling as of December 1, 2017.  As the temporary total ratings do not represent a complete grant of benefits sought on appeal, these staged ratings remain before the Board. 

In February 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

With regard to the left knee instability claim, in a February 2016 supplemental statement of the case (SSOC), the RO included the issue of left knee instability and the issue was discussed during the February 2017 videoconference hearing.  The Veteran has not been issued a rating decision for this issue, nor has an appeal been perfected on this issue.  However, as the Agency of Original Jurisdiction (AOJ) has taken action that would reasonably lead the Veteran to believe the issue is on appeal, the Board has jurisdiction over the issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In December 2017, the Veteran submitted service connection claims for lumbar spine and hip disabilities secondary to his service-connected knee condition, as well as service connection for varicose veins.  These claims were acknowledged by the RO in a January 2018 letter to the Veteran.  As the RO appears to be processing the service connection claims, these claims remain pending before the RO.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his left knee disability.  Specifically, he states that the severity of his left knee disability was worse than as evaluated during examination and required multiple surgeries and eventually a total knee replacement.  The Veteran's left knee disability is rated at 10 percent prior to October 15, 2013; from December 1, 2013 to June 22, 2015; and from August 1, 2015 to October 6, 2016.  The Veteran's rating is 30 percent beginning on December 1, 2017.

The Veteran was afforded VA examinations for his left knee in March 2010 and October 2015.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The March 2010 VA examination report reflects that the examiner recorded active and passive range of motion, but does not reflect whether testing was done in weight-bearing and nonweight-bearing.

The October 2015 VA examination report reflects that while the examiner recorded the Veteran's range of motion, the report did not specify whether testing was done for pain on both active and passive motion, or on weight-bearing and nonweight-bearing.  The report does not reflect at what degree pain begins, including during repetitive use and during flare-ups.  Furthermore, it does not appear that testing of the left knee was done in conjunction with testing the range of motion of his right knee. Therefore, the examination reports are ambiguous on whether these levels of testing were done.  

The Veteran was most recently afforded a VA examination in November 2017.  The Board finds that this examination is also inadequate for rating purposes.  Although the examiner found pain, weakness, fatigability, or incoordination limited functional ability during flare-ups, when asked to describe loss of range of motion during flare-ups, the examiner stated that loss of range of motion could not be determined, without providing a rationale or basis for that determination.  See Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).  Furthermore, the examination is inconsistent, in that the examiner concluded that passive range of motion could not be performed or was medically inappropriate, but then stated passive range of motion was the same as active range of motion.  In addition, the examiner noted that there was no history of left knee joint instability, but the Veteran's VA treatment records note instability.  See December 2014 and January 2015 physical therapy notes; see also February 2016 SSOC (continuing rating for left knee instability).  

In light of the deficiencies noted in previous examinations, a new VA examination is needed.  Furthermore, the medical evidence of record and the Veteran's lay statements reflect that the Veteran's disability may have worsened or changed in severity.

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's left knee disability can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.

Prior to obtaining a new VA examination and opinion, any outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in October 2017.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since October 2017 and any private treatment records identified by the Veteran.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's left knee disability.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends.  

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use. 

(d)  To the extent possible, the examiner is asked to estimate loss of motion due to pain currently and as reported in the March 2010 and October 2015 VA examination reports based upon the medical evidence of record and the Veteran's lay statements.  The examiner is also asked to comment on the Veteran's reported history of knee instability, including lay statements and treatment records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

